Citation Nr: 0516529	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for frozen feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gonorrhea.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

4.  Entitlement to service connection for skin rash, 
including as due to undiagnosed illness.  

5.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.  

6.  Entitlement to service connection for a sinus disability, 
including as due to undiagnosed illness.  

7.  Entitlement to service connection for a gastrointestinal 
disability, including as due to undiagnosed illness.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from June 1982 to May 
1985 and from May 1987 to February 1992.  

The claims concerning skin rash, fatigue, a sinus disability, 
a gastrointestinal disability, PTSD, and a psychiatric 
disability other than PTSD, come to the Board of Veterans' 
Appeals (Board) from a September 2002 RO rating decision.  
The claims concerning for frozen feet, gonorrhea, and 
hemorrhoids, arise from an April 2003 rating decision.  

In September 2004, a hearing was held at the RO before the 
undersigned, who is the acting veterans law judge rendering 
the final determination in these claims and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

As an initial matter, the Board notes that in May 2005, the 
report of a March 2005 VA outpatient visit was associated 
with the claims folder, without waiver of prior RO review of 
this document.  However, the treatment visit related solely 
to the veteran's psychiatric symptoms, which are addressed in 
the remand portion of the decision below.  The veteran's 
claims relating to service connection for PTSD and a 
psychiatric condition other than PTSD are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Before the case returns to the Board, the RO 
will have had a chance to review the treatment record in 
question. 


FINDINGS OF FACT

1.  By a January 1998 rating decision, the RO denied service 
connection for frozen feet, gonorrhea, and hemorrhoids; the 
veteran did not appeal this rating decision.

2.  Evidence submitted since the January 1998 final RO rating 
decision is either cumulative, redundant, or fails to raise a 
reasonable possibility of substantiating the claims of 
service connection for frozen feet, gonorrhea, and 
hemorrhoids.

3.  The veteran's DD Form 214 for active duty between May 
1987 and February 1992 does not indicate specific dates of 
service in the Southwest Asia theater of operations, but does 
confirm that he had over a year of foreign service and 
received (in pertinent part) the Southwest Asia Service Medal 
and Kuwait Liberation Medal.  

4.  Post-service VA and private treatment records reflect 
that the veteran has not sought treatment for or otherwise 
complained of skin rash, nor has he been diagnosed as having 
any skin rash condition.  

5.  Post-service VA and private treatment records reflect 
that the veteran has not sought treatment for or otherwise 
complained of fatigue, nor has he been diagnosed as having 
chronic fatigue syndrome.  

6.  Post-service VA and private treatment records reflect 
that the veteran has not sought treatment for or otherwise 
complained of symptoms of a sinus condition, nor has he been 
diagnosed as having such a condition.  

7.  The veteran's current gastrointestinal symptoms have been 
variously diagnosed as gastritis and gastroenteritis; these 
are conditions which he first sought treatment over eight 
years after his last discharge from active duty; service 
medical records are devoid of any gastrointestinal complaints 
or diagnoses.


CONCLUSIONS OF LAW

1.  A January 1998 RO rating decision which denied service 
connection for frozen feet, gonorrhea, and hemorrhoids, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160, 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has not been presented 
concerning the claims for service connection for frozen feet, 
gonorrhea, and hemorrhoids; the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (as in effect prior to 
and since March 1, 2002). 

4.  Service connection for skin rash, including as due to 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (as 
in effect prior to and since March 1, 2002). 

5.  Service connection for fatigue, including as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (as 
in effect prior to and since March 1, 2002). 

6.  Service connection for a sinus disability, including as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (as in effect prior to and since March 1, 2002). 

7.  Service connection for a gastrointestinal disability, 
including as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (as in effect prior to and since March 1, 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in August 2002 and February 2003, 
wherein the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claims.  Thereafter, by an October 2003 supplemental 
statement of the case, the RO continued to deny all of the 
veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in October 2002, two development letters in 
December 2002, a statement of the case in January 2003, a 
supplemental statement of the case in March 2003, a rating 
decision in April 2003, a statement of the case in September 
2003, and supplemental statements of the case in September 
2003, December 2003, January 2004, March 2004, and September 
2004.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claims.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  Given this sequence 
reflecting proper VA process following content complying 
notice as required by law, any error in not providing notice 
prior to the rating on appeal is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private treatment records, as well as written 
statements from the veteran and other individuals, and the 
transcript of the September 2004 Board hearing.  

The claims file includes a significant number of service 
personnel records.  Additionally, some service medical 
records from both periods of active duty were associated with 
the claims file in January 2003 and March 2003, after efforts 
by the RO to obtain through various sources (including the 
National Personnel Records Center (NPRC), the Records 
Management Center, and the Office of Adjutant General for the 
State of Texas).  In a June 1997 letter, the RO had advised 
the veteran as to alternative documents (such as statements 
from service medical personnel, state or local accident 
reports, employment physical examination  reports, etc.) that 
could substitute for missing service medical records.  He did 
not respond to this letter specifically, but at his Board 
hearing, he said that his own efforts to obtain missing 
service medical records had been unsuccessful.  In short, 
while the Board acknowledges that the number of service 
medical records associated with the claims file is not 
voluminous, VA has made a reasonable effort to obtain these 
and other relevant records.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

Concerning the veteran's claims to reopen, no examination is 
required because (as detailed below) no new and material 
evidence has been presented.  Further, no examinations are 
required relating to the claims for service connection either 
because the veteran has no current disability (skin rash, 
fatigue, and sinus) or because there were no in-service 
complaints of disability (gastrointestinal).  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claims to reopen

By a January 1998 rating decision, the RO denied service 
connection for frozen feet, gonorrhea, and hemorrhoids "with 
surgery."  The veteran was notified of this rating decision 
in a January 1998 letter, together with his rights regarding 
the appeal of an adverse decision.  Because he did not file a 
valid notice of disagreement within one year of notification 
of the January 1998 rating decision, it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103.

To reopen the claims, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in December 2002) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  Consequently, the Board is 
deciding this appeal under the most recent version of the 
regulations, which reads (in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

The evidence received subsequent to January 1998 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

By its January 1998 rating decision, the RO denied the 
veteran's claims because the evidence did not reflect that 
his claimed conditions were incurred in or aggravated by 
military service.  The evidence it considered at that time 
included the veteran's VA Form 21-526 (claiming service 
connection for the conditions), two VA treatment records 
(dated in November 1995 and September 1996), and the report 
of a January 1997 VA examination.  The November 1995 
treatment record and the January 1997 VA examination report 
included a diagnosis of hemorrhoids.  None of the records 
reflected a diagnosis of frozen feet or gonorrhea.  No 
service medical records were available, and in fact in 
December 1997, the RO made a formal finding that all efforts 
to obtain the service records had been exhausted and that 
they were unavailable (at least at that time).

Following the RO's January 1998 decision, the evidence 
associated with the claims file has included the veteran's 
service personnel records and at least some of his service 
medical records (received in December 2002 and January 2003), 
a June 2003 written statement submitted by the veteran, two 
March 2003 VA examination reports, as well as VA and private 
medical treatment records dated between November 2000 and 
March 2005.  

While service records are often essential to the question of 
service connection in any given case, the newly submitted 
service medical and personnel records in this case are not 
sufficient to reopen the veteran's claims.  None of these 
records reflect that he ever complained of or was treated for 
any frozen feet, gonorrhea, or hemorrhoids during either 
period of active duty.  Thus, while the service records are 
undoubtedly new, they do not relate to an unestablished fact 
necessary to substantiate the claims, nor do they raise a 
reasonable possibility of substantiating those claims.

The veteran's June 2003 written statement, merely indicating 
disagreement with any denial of service connection for his 
conditions, is not new evidence.  Rather, this statement 
effectively repeats the assertion made by his September 1996 
VA Form 21-526 and is therefore merely cumulative.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  

While some of the VA and private examination medical records 
submitted following the January 1998 rating decision (such as 
an October 2002 VA outpatient entry) indicate that the 
veteran continues to seek treatment for hemorrhoids, none of 
these documents reflect any diagnosis of gonorrhea or frozen 
feet.  Moreover, the records do not contain any credible 
medical statements etiologically linking any frozen feet, 
gonorrhea, or hemorrhoid condition to service, and therefore 
these records do not present a reasonable possibility of 
substantiating the claims for service connection. 

As noted above, the Board does not have jurisdiction to 
consider claims previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such claims, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the Board 
finds that the evidence received subsequent to January 1998 
is not new and material and does not serve to reopen the 
veteran's claims for service connection for frozen feet, 
gonorrhea, or hemorrhoids.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  

III.  Claims for service connection for skin rash, fatigue, a 
sinus disability,  
and a gastrointestinal disability, including as due to an 
undiagnosed illness

As discussed in detail above, when seeking VA disability 
compensation, a veteran generally seeks to establish that a 
current disability results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The relevant regulation now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 for active duty between May 1987 
and February 1992 does not indicate specific dates of service 
in the Southwest Asia theater of operations, but does confirm 
that he had over a year of foreign service and received (in 
pertinent part) the Southwest Asia Service Medal and Kuwait 
Liberation Medal.  Based on this information, the Board finds 
that he is a "Persian Gulf veteran" as defined by 38 C.F.R. 
§ 3.317.

A.  Skin rash, fatigue, and a sinus disability

Although numerous VA and private records dated between 
November 2000 and March 2005 have been associated with the 
claims folder, none of them reflect that the veteran has 
sought treatment for or otherwise complained of any symptoms 
of skin rash, fatigue, or a sinus disability.  Although the 
veteran sought outpatient treatment in September 1996 for a 
fibroma of the left thigh, he did not complain of nor was 
found to have any skin rash during this visit (or any other 
post-service outpatient visit).  At VA examinations conducted 
in January 1997 and March 2003, no mention or findings were 
made of any skin rash, fatigue, or sinus symptoms.  No rashes 
were found during a March 2002 VA outpatient visit.  In 
short, the evidence simply does not reflect the "chronic 
disability" required of symptoms for service connection 
under 38 C.F.R. § 3.317.  

Further, no medical records (VA or private) associated with 
the claims file reflect that the veteran has actually been 
diagnosed as having skin rash, fatigue (or chronic fatigue 
syndrome), or any sinus disability.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability. "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To the extent that the veteran himself has claimed he 
currently has skin rash, chronic fatigue syndrome, and/or a 
sinus disability (including as arising from service in the 
Gulf War), as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has skin rash, fatigue, or sinus 
disability, including as due to an undiagnosed illness.  When 
the preponderance of evidence is against claims, they must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Gastrointestinal disability

The veteran has a current gastrointestinal disability: 
between 2000 and 2002, he has been variously assessed by VA 
outpatient treatment as having gastritis or gastroenteritis.  
The very essence of a claim concerning an undiagnosed 
illness, however, is that there be no diagnosis to account 
for the symptomatology.  Moreover, the VA Secretary has not, 
to date, determined that either gastritis or gastroenteritis 
warrants a presumption of service connection (as opposed to 
irritable bowel syndrome, a condition never diagnosed for 
this veteran).  Therefore, the Board finds that, under either 
the prior or revised criteria, the veteran's claim for 
service connection for gastrointestinal symptoms (as due to 
an undiagnosed illness) clearly must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service connection for a gastrointestinal disability is also 
not warranted on a direct basis.  Service medical records 
from either of the veteran's periods of active duty are 
devoid of any complaints or diagnosis of any gastric 
conditions, and he was not found to have any such condition 
by VA until November 2000 (over eight years after his last 
discharge).  

The weight of the credible evidence in this case demonstrates 
that the veteran's current gastrointestinal disability began 
years after both periods of active duty and is not caused by 
any incident of service.  Certainly no health care 
professional has related any current gastrointestinal 
disability to his periods of active duty.  Moreover, as a 
layman, he has no competence to give a medical opinion on the 
etiology of any gastrointestinal disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
a gastrointestinal disability on direct basis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied on this basis as well.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for frozen feet, the claim 
remains denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for gonorrhea, the claim 
remains denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for hemorrhoids, the claim 
remains denied.

Service connection for skin rash, including as due to 
undiagnosed illness, is denied.

Service connection for fatigue, including as due to 
undiagnosed illness, is denied.

Service connection for a sinus disability, including as due 
to undiagnosed illness, is denied.

Service connection for a gastrointestinal disability, 
including as due to undiagnosed illness, is denied.


REMAND

During the course of this appeal, the veteran has sought 
service connection for PTSD and for a psychiatric disability 
other than PTSD.  His service medical records are virtually 
negative for any psychiatric findings.  However, a September 
1991 "Report of Medical History" indicates that he reported 
sleepless nights and a change in his temperament (he denied 
any suicidal or homicidal ideation).  

No actual psychiatric evaluation records are currently 
included with the veteran's extant service medical records.  
However, in-service psychiatric treatment records of an 
active duty service member are sometimes kept separate from 
the remaining service medical records for privacy, and that 
may be the case here.  With any necessary assistance from the 
veteran, the AMC should contact the NPRC and confirm that 
there are no outstanding clinical records reflecting in-
service psychiatric treatment.  All logical follow-up 
development in this regard should be pursued.

In terms of his PTSD stressor, the veteran has primarily 
claimed that he served as a gunner in an artillery unit 
during the Gulf War, and that his combat efforts during this 
time resulted in the deaths of over 100 enemy soldiers.  
Service personnel records reflect that at the time of the 
Gulf War, he was a gunner assigned to the 3rd Battalion, 82nd 
Field Artillery, 1st Cavalry Division.  The personnel records 
also include an "NCO Evaluation Report" covering the period 
between June 1990 and May 1991.  This report indicates that 
as a gunner for a self-propelled howitzer section, the 
veteran "fired over 130 timely and accurate rounds in 
combat."  

This appears sufficient to verify the veteran's PTSD 
stressor.  However, a question remains as to the diagnosis of 
PTSD.   At an August 2002 VA examination, he was found to 
have PTSD based on his military experiences.  At a May 2003 
outpatient visit, he was assessed as having (in pertinent 
part) depression not otherwise specified and rule out PTSD.  
At a July 2003 VA mental health outpatient visit, he was 
found to not have met the criteria for PTSD, but this 
conclusion was based on an assumption that he "did not 
experience nor witness a real or perceived life-threatening 
event."  At his March 2003 VA examination, he was again 
found to have no evidence of PTSD.  Yet a VA outpatient 
record dated in March 2005 indicates that he was assessed as 
having PTSD and psychosis, not otherwise specified.  (As 
noted in the introduction, this record was received without 
waiver after the last supplemental statement of the case in 
September 2004, and should be reviewed by the RO before the 
case returns to the Board).   

In light of the evidence of in-service psychiatric complaints 
and the fact that the veteran's PTSD stressor has been 
verified, a new VA psychiatric examination and opinion is 
necessary (as detailed below).  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that there are no outstanding records 
reflecting in-service psychiatric 
evaluation and/or treatment.  Pursue and 
document all logical follow-up 
development in this regard. 

2.  Thereafter, schedule a new VA 
psychiatric examination.  The examiner 
should review the veteran's medical 
history and the information concerning 
any verified stressors and conduct all 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors, such as the 
veteran's involvement in combat as 
an artillery gunner during the Gulf 
War?

b.  If the veteran does or does not 
have PTSD, does he have another 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this current psychiatric 
disability (i) had its onset in 
service or is otherwise related to 
incident(s) in service, or (ii) had 
its onset within one year after his 
discharges in either May 1985 or 
February 1992? 

3.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

4.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claims for service connection for PTSD 
and for a psychiatric disability other 
than PTSD.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, summarize the evidence 
(including the treatment record 
associated with the claims file after 
issuance of the September 2004 
supplemental statement of the case) and 
discuss all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


